                                       Case 3:19-cv-07270-WHA Document 276 Filed 06/18/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9                                 UNITED STATES DISTRICT COURT

                                  10
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   JAMIE POSTPICHAL, et al.,
                                  14                  Plaintiffs,                           No. C 19–07270 WHA

                                  15           v.
                                                                                            REQUEST FOR DECLARATIONS
                                  16   CRICKET WIRELESS, LLC,                               RE CUSTOMER RECORDKEEPING
                                  17                  Defendant.

                                  18
                                  19
                                            A prior order set an evidentiary hearing to clarify California plaintiff Waters’ status as a
                                  20
                                       Cricket customer during the proposed class period. After the CLRA claim was dismissed, the
                                  21
                                       parties stipulated to her dismissal with prejudice. This obviated the need for an evidentiary
                                  22
                                       hearing as to her records, so that hearing was vacated by a prior order.
                                  23
                                            However, broader questions regarding Cricket’s customer recordkeeping still remain
                                  24
                                       relevant to class certification and, potentially, to the issue of whether Cricket’s recordkeeping
                                  25
                                       practices warrant an adverse inference against it. Cricket shall please provide clarity on the
                                  26
                                       following:
                                  27

                                  28
                                       Case 3:19-cv-07270-WHA Document 276 Filed 06/18/21 Page 2 of 2




                                   1        1. Provide an overview of Cricket’s practice of collecting and maintaining customer

                                   2            records during the proposed class period.

                                   3        2. What entity or entities were responsible for gathering customer information?

                                   4        3. Was there a mandatory procedure for collecting customer information that was

                                   5            promulgated by Cricket and intended to be followed by all Cricket stores and

                                   6            independent dealers consistently? Or did stores, independent dealers, and big-box

                                   7            stores have different procedures?

                                   8        4. Where was information stored and for how long? Was there a practice to delete

                                   9            information after a certain time or to delete the information of former customers?

                                  10        5. Was all legacy Cricket information regarding customers kept after acquisition by

                                  11            AT&T? If not, what was lost and why?

                                  12        6. What custodians were responsible for maintaining Cricket’s customer record database
Northern District of California
 United States District Court




                                  13            during the class period? What about after the class period?

                                  14        7. How has Cricket gone about identifying and producing customer records for review

                                  15            by plaintiffs’ counsel and their experts? What measures have been taken to ensure

                                  16            the completeness of produced customer records?

                                  17   Please submit the answers to these questions in the form of one or more sworn declarations no

                                  18   later than JULY 6, 2021.

                                  19

                                  20        IT IS SO ORDERED.

                                  21

                                  22   Dated: June 18, 2021

                                  23

                                  24
                                                                                             WILLIAM ALSUP
                                  25                                                         UNITED STATES DISTRICT JUDGE
                                  26
                                  27

                                  28
                                                                                     2
